Citation Nr: 0502513	
Decision Date: 02/03/05    Archive Date: 02/15/05	

DOCKET NO.  00-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the time of the veteran's personal hearing held before the 
undersigned in July 2004, the veteran offered additional 
testimony regarding the stressful events he experienced 
during his active service in Vietnam.  Specifically, he 
identified the name of the individual he previously had 
reported as being killed in his presence, and identified a 
specific mortar attack with damage to the mess hall.

During the personal hearing he also indicated that he 
received ongoing treatment at the Columbia VA Medical Center.  
The record indicates that the most recent record from this 
facility is dated in May 2003.  He also testified that he was 
hospitalized during active military service in the July and 
August 1968 time frame for breathing problems.  Of record is 
a July 1960 cover sheet reflecting a diagnosis of pneumonia 
and indicating that the veteran had been hospitalized for 
seven days.  The veteran reported that he had received care 
for gastrointestinal complaints during this hospitalization 
as well.  Records relating to the actual treatment the 
veteran received do not appear to be of record.

The veteran also testified that he had received treatment at 
the VA Hospital in Saginaw, Michigan, beginning in 1970, for 
15 years.  An April 2001 response from the Saginaw Medical 
Center reflects that records had been transferred to the 
Columbia, South Carolina, VA Medical Center.

In light of the above, the appeal is REMANDED for the 
following:

1.  Please request records relating to 
treatment of the veteran by the Saginaw 
VA Medical Center for a 15-year period 
beginning in 1970.  If the Saginaw 
Medical Center does not have these 
records please ascertain if they have 
been transferred to the Columbia VA 
Medical Center or if they have been 
placed in a storage facility, and request 
them if they exist.  Associate all 
documents obtained with the claims file.  

2.  Please request records relating to 
treatment of the veteran from the VA 
Medical Center in Columbia and at Sumter 
Clinic from May 2003 until the present.  
Associate all documents obtained with the 
claims file.  

3.  Please contact the US Armed Services 
Center for Research of Unit Records 
(USASCRUR), and provide them with copies 
of all of the veteran's service personnel 
records.  They should be provided with a 
copy of the veteran's stressor statements 
as well as advised that the veteran has 
indicated that the individual killed in 
his presence, during his first three 
months in Vietnam, is identified by the 
last name Johnson, and was a member of 
the same 4th Battalion, Transportation 
Unit, as the veteran.  They should also 
be requested to verify the veteran's 
stressor, reported at pages 5 and 6 of 
the hearing transcript, regarding a 
mortar attack that damaged or destroyed 
the mess hall at Long Bien during the 
veteran's first three months in Vietnam.  
They should be requested to attempt to 
verify whether the veteran experienced 
these stressful events that he reports.  
They should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  Any information obtained 
should be associated with the veteran's 
claims file.

4.  Following receipt of the report from 
USASCRUR, and the completion of any 
additional development warranted or 
suggested by that office, please prepare 
a report detailing the nature of any 
combat action or inservice stressful 
event verified by USASCRUR.  If no combat 
action or stressor has been verified, the 
report should so state.  The report 
should be added to the claims file.

5.  Please attempt to obtain any service 
medical records relating to a 
hospitalization the veteran had in July 
1968 while at Jackson, South Carolina.  
Associate all documents obtained with the 
claims file.  

6.  Then, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the existence and etiology of 
any currently manifested PTSD.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  In 
determining whether the veteran has PTSD 
due to an in-service stressor, the 
examiner is hereby notified that only the 
verified history detailed in the records 
by the USASCRUR or the report by the RO 
may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, the examiner must specifically 
identify which stressor detailed in the 
report of USASCRUR or the RO's report 
serve as the basis for that conclusion, 
whether the currently manifested PTSD is 
related to other nonservice or non-
verified events specified in the 
examination report.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review is accomplished.  
A complete rationale for all opinions 
offered should be provided.

7.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the existence and etiology of any 
currently manifested gastrointestinal 
disorder.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is as least as likely as 
not that the veteran currently has a 
gastrointestinal disorder that existed 
during active service or is related to 
active service.  If a relationship 
between any currently manifested 
gastrointestinal disorder and the 
veteran's active service cannot be made 
on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.

8.  Thereafter, please readjudicate the 
issues on appeal.  If any determination 
remains unfavorable to the veteran, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



